                      Case 20-20403-LMI       Doc 46    Filed 06/03/21    Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


                                                                       CASE NO.: 20-20403-BKC-LMI
INRE:
                                                                    PROCEEDING UNDERCHAPTER 13
RUBEN CARRAZANA




                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on JVN~ 3., V'L (


                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 TRUSTEE
                                                           P.O. BOX27
                                                           MIRA     , F 3302


                                                           o     Molina, Esq.
                                                                RIDABARNO: 0085156
                                                           o my Carrington, Esq.
                                                             FLORIDA BAR NO: 101877
                                                         ?     Jose Ignacio Miceli, Esq.
                                                               FLORIDA BAR NO: 0077539
                 Case 20-20403-LMI   Doc 46   Filed 06/03/21   Page 2 of 3
                                          NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                  CASE NO.: 20-20403-BKC-LMI

                             CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
RUBEN CARRAZANA
565 E 8TH STREET
HIALEAH, FL 33010-4541

Via Electronic Service:
ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012
                            Case 20-20403-LMI          Doc 46       Filed 06/03/21        Page 3 of 3
04/13/2021 TUE 12:53            FAX 9544434452                                 CH13MIAMI FAX                             141001

                                                   *********************
                                                         FAX TX REPORT
                                                   *********************

                                                       TRANSMISSION OK

                                     JOB NO.                            3940
                                     User Name                          mlinan
                                     DESTINATION ADDRESS                3055129701
                                     SUBADDRESS
                                     DESTINATION ID
                                     ST. TIME                           04/13 12:53
                                     TX/RX TIME                         00' 35
                                     PGS.                               1
                                     RESULT                             OK




        OFFICE OF THE CHAPTER 13 ST ANDlNG TRUSTEE
        Southem District of Florida



                                                                                      NANCY K. NEIDICH, TRUSTEE
                                                                                                   P.O. Box 279806
                                                                                             Miramar, Florida 33027
                                                                                                     (954) 443-4402
                                                                                          Facsimile: (954) 443-4452
         04/13/2021



         To: ROBERT SANCHEZ, ESQUIRE


         Re: Ruben Cairazana                          Case: 20-20403-LMI


        Dear ROBERT SANCHEZ, ESQUIRE


       The Trustee has recommended confirmation of a Plan in the above-referenced case based upon your assurance
       that the creditor had agreed to the Debtor's treatment of its collateral.


        Creditor: TOT AL UNSECURED


       Plan fails to provide for 100% of allowed unsecured claims




       The Debtor is directed to either file a Motion to Modify the Confinned Plan to include the amount listed in the
       Proof of Claim, or an Objection to the Proof of Claim within twenty (20) days of this Jetter or the Trnstee may
       file a Motion to Dismiss this case.



        Very truly yours,

       Maria Linan
